DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims included in the prosecution are claims 1, 5, 6 and 8-22.

Applicants' arguments, filed 06/13/2022, have been fully considered. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

	Claims 15 and 17 recite “anhydrous comprising less than 1 wt. % of water.” The claims are indefinite since “anhydrous” means free of water. It is unclear how a composition can be anhydrous (i.e. free of water) and comprise up to less than 1 wt. % water. To obviate this issue, it is suggested that the term “anhydrous” be removed from the claims. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

1.	Claims 1, 8, 13-18 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bernard (WO 2016/100690, Jun. 23, 2016). 
Bernard discloses a composition comprising at least one thermoplastic elastomer, at least one adhesive polymer, and at least one filler and applying the composition to skin to tighten the skin (abstract). The thermoplastic elastomer may be amorphous and chosen from block copolymers (¶ [0021]). The thermoplastic elastomer may be a diblock copolymer (¶ [0023]). Suitable amorphous diblock copolymers include styrene-ethylene/propylene copolymers (i.e. claimed thickener) (¶ [0026]). The thermoplastic elastomer may be present in the composition in an amount up to about 25% (¶ [0034]). Suitable fillers include silica silylate (i.e. claimed filler) (¶ [0067]). The at least one filler may be present in a total amount ranging from about 0.1% to about 20% by weight (¶ [0070]). The at least one adhesive polymer may be present in the composition in an amount up to 25% (¶ [0037]). The adhesive polymer may be chosen from acrylic type film formers (¶ [0059]). Non-limiting examples of such film forming agents include copolymers containing at least one apolar monomer, at least one olefinically unsaturated monomer, and at least one vinylically functionalized monomer (¶ [0060]). Examples of apolar monomers include isobutyl acrylate (¶ [0061]). Examples of olefinically unsaturated monomers include hydroxypropyl acrylate (¶ [0062]). Examples of vinylically functionalized monomers include isobornyl acrylate (¶ [0063]). The composition may comprise at least one volatile organic solvent, for example, volatile hydrocarbon-based oils (¶ [0073]). Volatile hydrocarbon oils include isoparaffins (¶ [0074]). The at least one solvent may be present in the composition in an amount up to about 95% (¶ [0077]). Optionally, in at least certain embodiments, water may be added to the composition (¶ [0090]). Water can be included in the composition in an amount up to about 15%. In at least certain embodiments, the composition is anhydrous or substantially anhydrous. In other embodiments, the composition may be in the form of a water-in-oil (W/O) emulsion (¶ [0091]). The composition may further include at least one colorant. The colorant may be a pigment (¶ [0093]). Suitable pigments include inorganic pigments such as titanium dioxide (¶ [0096]). The one or more colorant may optionally be included in the composition in an amount up to 5% (¶ [00100]). The composition may further optionally comprise at least one silicone elastomer (¶ [0078]). The silicone elastomer may be dimethicone crosspolymers (¶ [0079]). 
The prior art discloses a composition containing styrene-ethylene/propylene copolymer (i.e. thickener) (¶ [0026]), silica silylate (i.e. filler) (¶ [0067]), copolymer of isobutyl acrylate, hydroxypropyl acrylate, and isobornyl acrylate (i.e. acrylates/isobornyl acrylate copolymer) (¶ [0060] – [0063]), and isoparaffin (i.e. volatile hydrocarbon) (¶ [0074]). Together these would provide a composition as claimed instantly. 
The prior art is not anticipatory insofar as these combinations must be selected from various lists/locations in the reference. It would have been obvious, however, to make the combination since all of the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. See MPEP 2143 (I)(A).
In regards to the amount of thickener, filler, acrylates/isobornyl acrylate copolymer, and volatile hydrocarbon recited in the instant claims, Bernard discloses up to about 25% styrene-ethylene/propylene copolymer (i.e. thickener), about 0.1% to about 20% filler, up to 25% hydrophobic film former, and up to about 95% volatile hydrocarbon. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists.  MPEP 2144.05 A.  
	In regards to instant claims 1 and 17 reciting wherein a weight ratio of the acrylates/isobornyl acrylate copolymer to the at least one thickener is 1:1.5 to 8:1, Bernard discloses up to 25% hydrophobic film former and up to about 25% styrene-ethylene/propylene copolymer (i.e. thickener). As such, it would have been obvious to one of ordinary skill in the art to have arrived at the claimed weight ratio from the teachings of the prior art. 
	In regards to instant claims 15 and 17 reciting less than 1 wt. % water, Bernard discloses wherein water can be included in the composition in an amount up to about 15%. An amount of water up to about 15% encompasses water in an amount of less than 1 wt. %. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists.  MPEP 2144.05 A.  
	In regards to instant claims 16 and 18 reciting wherein the composition is free of dimethicone crosspolymer, Bernard discloses wherein silicone elastomers, such as dimethicone crosspolymer, are optional in the composition. As such, a composition free of dimethicone crosspolymer is obvious from the teachings of Bernard. 
	In regards to instant claim 21 reciting wherein the composition is free of copolymers of styrene and butadiene, Bernard discloses in paragraph [0026] wherein styrene-ethylene/propylene copolymer may be used as the diblock copolymer over styrene-ethylene butadiene copolymer. Therefore, it would have been obvious to one of ordinary skill in the art that the composition of Bernard does not need to comprise copolymers of styrene and butadiene.

Response to Arguments
	Applicant argues that a reason for selecting the specific monomers (from laundry lists of monomers) required to recreate the claimed copolymers have not been set forth. 
The Examiner disagrees and does not find Applicant’s argument to be persuasive. As discussed in the rejection and in the previous office action, Bernard discloses wherein non-limiting examples of film forming agents include copolymers containing at least one apolar monomer, at least one olefinically unsaturated monomer, and at least one vinylically functionalized monomer (¶ [0060]). Examples of apolar monomers include isobutyl acrylate (¶ [0061]). Examples of olefinically unsaturated monomers include hydroxypropyl acrylate (¶ [0062]). Examples of vinylically functionalized monomers include isobornyl acrylate (¶ [0063]). Thus, since Benard discloses wherein the film forming agent may be an isobutyl acrylate/hydroxypropyl acrylate/isobornyl acrylate copolymer (i.e. acrylates/isobornyl acrylate copolymer), it would have been obvious to one of ordinary skill in the art to have selected an isobutyl acrylate/hydroxypropyl acrylate/isobornyl acrylate copolymer (i.e. acrylates/isobornyl acrylate copolymer) as the film forming agent. Such motivation is supported by the MPEP. Generally, it is prima facie obvious to select a known material for incorporation into a composition, based on its recognized suitability for its intended use. See MPEP 2144.07.  As such, Applicant’s argument is unpersuasive.
Furthermore, a reference that “discloses a multitude of effective combinations does not render any particular formulation less obvious.” Merck & Co., Inc. v. Biocraft Labs., Inc., 874 F.2d 804, 807 (Fed. Cir. 1989). As such, Bernard disclosing lists of monomers does not make any one monomer in each list less obvious. Therefore, Applicant’s argument that the claimed acrylates/isobornyl acrylate copolymer is not obvious since Benard discloses laundry lists of monomers is not persuasive.
In addition, Applicant has not shown wherein the claimed acrylates/isobornyl acrylate copolymer is advantageous such that selecting an isobutyl acrylate/hydroxypropyl acrylate/isobornyl acrylate copolymer (i.e. acrylates/isobornyl acrylate copolymer) would have been nonobvious. As such, Applicant’s argument is unpersuasive and the rejection is maintained. 

	Applicant argues that the thickener of (a) must also be picked from a laundry list of thermoplastic elastomers.
	The Examiner does not find Applicant’s argument to be persuasive. As discussed above, a reference that “discloses a multitude of effective combinations does not render any particular formulation less obvious.” Merck & Co., Inc. v. Biocraft Labs., Inc., 874 F.2d 804, 807 (Fed. Cir. 1989). As such, Bernard disclosing a list of thermoplastic elastomers does not make any one thermoplastic elastomer less obvious. As such, Applicant’s argument is unpersuasive.

	Applicant argues that Bernard does not use styrene ethylene/propylene copolymer in any of its compositions.
	The Examiner does not find Applicant’s argument to be persuasive. A prior art reference is evaluated for all that it reasonably suggests and is not limited to working examples. Therefore, it is not necessary for Bernard to use styrene ethylene/propylene copolymer in its exemplary compositions in order for styrene ethylene/propylene copolymer to have been obvious. 

	Applicant argues that Bernard highlights, prefers, and uses specific thickeners and specific adhesive polymers that differ from what is claimed. 
	The Examiner does not find Applicant’s argument to be persuasive. A prior art reference is evaluated for all that it reasonably suggests and is not limited to preferred embodiments or working examples. Therefore, it is not necessary for Bernard to prefer or use styrene ethylene/propylene copolymer and acrylates/isobornyl acrylate copolymer in the examples in order for those components to have been obvious. 

	Applicant argues that the compositions of the instant case (Table 2) exhibited surprisingly better transparency than the compositions of Bernard.
	The Examiner does not find Applicant’s argument to be persuasive. As discussed in the previous office action, any differences between the claimed invention and the prior art may be expected to result in some differences in properties. The issue is whether the properties differ to such an extent that the difference is really unexpected. See MPEP 716.02. In the instant case, Applicant discloses Composition F as an embodiment of the claimed invention with a transparency of 91.8. Bernard discloses Composition 9a with a transparency of 91.3. Because Composition 9a of Bernard and Applicant’s Composition F are not identical, one of ordinary skill in the art would expect the transparency of the two compositions to be different. It has not been shown that the difference between 91.8 and 91.3 is to such an extent that the claimed invention is unexpected. As such, Applicant’s argument is unpersuasive.
	Furthermore and also with regards to the other compositions in Table 2, Applicants must show that the results were greater than those which would have been expected from the prior art to an unobvious extent, and that the results are of a significant, practical advantage. See MPEP 716.02(a). In the instant case, Applicant has not shown wherein the transparency difference is of significant, practical advantage. Paragraph [00147] of Bernard discloses that high transparency demonstrates the effectiveness of the films to blur or hide skin imperfections. It has not been shown that the difference in transparency is to such an extent that the amount of skin imperfection that has been blurred or hidden by the claimed invention would be noticeably different than that of the prior art.  As such, Applicant’s argument is unpersuasive. 
	Moreover, even if Applicant’s showing was probative of unexpected results, instant claim 1 and 19 are not commensurate in scope. Applicant’s showing is for anhydrous compositions and instant claims 1 and 19 do not recite an anhydrous composition. 

	Applicant argues that it has not been explained why one would expect better transparency results than those obtained by Bernard when using the instantly claimed components. 
	The Examiner does not find Applicant’s argument to be persuasive. Burden is on Applicant to establish that the results are unexpected and significant, See MPEP 716.02(b). As discussed above, Applicant has not established such. Therefore, until Applicant has established such, the office is not required to explain why one would expect better transparency results than those obtained by Bernard when using the instantly claimed components.

Applicant argues that an additional surprising finding is that even the emulsions of the instant case exhibited significantly better transparency than the compositions of Bernard.
	The Examiner does not find Applicant’s argument to be persuasive and submits that Applicant’s argument with regards to transparency has been addressed above. 



2.	Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bernard (WO 2016/100690, Jun. 23, 2016) in view of Asano et al. (US 2006/0127424, Jun. 15, 2006). 
The teachings of Bernard are discussed above. Bernard does not disclose wherein the composition comprises about 2 to about 35% polyamide-8. 
However, Asano et al. disclose a cosmetic composition comprising polyamide particles (abstract). Use of porous polyamide particles in the form of sphere, cylinder or dumbbell having a large surface area and a large oil absorbing capacity as additives in cosmetics show excellent light scattering performance and lipid absorbing effect on a skin surface so as to effectively diminish abnormal light reflection on the skin surface and effectively shield defects on the skin such as wrinkles and pits, when the cosmetics are applied to the skin (¶ [0004]). The cosmetic composition contains 5 to 20 wt. % of the porous polyamide particles (¶ [0014]). Suitable polyamides include polyamide 8 (¶ [0032]).
It would have been prima facie obvious to one of ordinary skill in the art to have incorporated 5 to 20 wt. % polyamide-8 into the composition of Bernard motivated by the desire to diminish abnormal light reflection on skin surface and effectively shield defects on the skin as taught by Asano et al. 
	In regards to instant claim 1 reciting wherein a weight ratio of the acrylates/isobornyl acrylate copolymer to the at least one thickener is 1:1.5 to 8:1, Bernard discloses up to 25% hydrophobic film former and Asano et al. disclose 5 to 20% polyamide-8. As such, it would have been obvious to one of ordinary skill in the art to have arrived at the claimed weight ratio from the teachings of the prior art. 

Response to Arguments
Applicant argues that the rejection should be withdrawn for the same reasons as discussed above.
	The Examiner does not find Applicant’s argument to be persuasive since the arguments above are unpersuasive. Therefore, the rejection is maintained.


3.	Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bernard (WO 2016/100690, Jun. 23, 2016) in view of Hwang et al. (US 2015/0342845, Dec. 3, 2015). 
	The teachings of Bernard are discussed above. Bernard does not disclose wherein the composition comprises about 2 to about 35% VP/eicosane copolymer. 
	However, Hwang et al. disclose a cosmetic composition comprising a skin adhesion promoter (abstract). Suitable skin adhesion promoters include VP/eicosene copolymer. The skin adhesion promoter is present in an amount of about 0.05 wt. % to about 15.0 wt. % (¶ [0012]).
	It would have been prima facie obvious to one of ordinary skill in the art to have incorporated about 0.05 wt. % to about 15.0 wt. % VP/eicosene copolymer into the composition of Bernard motivated by the desire to enhance skin adhesion of the composition as taught by Hwang et al. 
	In regards to instant claim 1 reciting wherein a weight ratio of the acrylates/isobornyl acrylates copolymer to the at least one thickener is 1:1.5 to 8:1, Bernard discloses up to 25% hydrophobic film former and Hwang et al. disclose about 0.05 wt. % to about 15.0 wt. % VP/eicosene copolymer. As such, it would have been obvious to one of ordinary skill in the art to have arrived at the claimed weight ratio from the teachings of the prior art. 

Response to Arguments
Applicant argues that the rejection should be withdrawn for the same reasons as discussed above.
	The Examiner does not find Applicant’s argument to be persuasive since the arguments above are unpersuasive. Therefore, the rejection is maintained.


4.	Claims 9 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bernard (WO 2016/100690, Jun. 23, 2016) in view of Brown et al. (US 2006/0263308, Nov. 23, 2006).
	The teachings of Bernard are discussed above. Bernard does not disclose wherein the composition comprises about 1 to about 10% of at least one non-ionic surfactant. 
	However, Brown et al. disclose an emulsion composition comprising an effective amount of a surfactant which is capable of causing the water phase and the oil phase to form an emulsion having stability for two weeks at 50⁰C. Suitable surfactants include non-ionic silicone surfactants. Suggested ranges of surfactant are in the range of about 0.1-20% (¶ [0055]). Suitable nonionic silicone surfactants include lauryl PEG-9 polydimethylsiloxyethyl dimethicone (¶ [0074]).
	It would have been prima facie obvious to one of ordinary skill in the art to have incorporated about 0.1-20% lauryl PEG-9 polydimethylsiloxyethyl dimethicone into the composition of Bernard since the composition may be in the form of an emulsion and about 0.1-20% lauryl PEG-9 polydimethylsiloxyethyl dimethicone is effective for forming emulsions having stability for two weeks as taught by Brown et al. 

Response to Arguments
Applicant argues that one would not look to Brown for combination with Bernard. Bernard seeks to provide transparent and natural looking skin tightening compositions. Brown, however, seeks to add color to the skin. 
	The Examiner disagrees and does not find Applicant’s argument to be persuasive. Bernard discloses in paragraph [0093] wherein the composition may further include at least one colorant. Therefore, Brown’s color cosmetic does not teach away. As such, Applicant’s argument is unpersuasive.


5.	Claims 11 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bernard (WO 2016/100690, Jun. 23, 2016) in view of Jones (US 2011/0171148, Jul. 14, 2011).
	The teachings of Bernard discussed above. Bernard does not disclose wherein the composition comprises about 1 to about 10% of at least one dispersant.
	However, Jones discloses a composition in the form of an emulsion (or dispersion) (¶ [0013]). The dispersion may contain a dispersing agent in order to improve the properties thereof. The dispersing agent is suitably present in the range from 1 to 30% (¶ [0055]). Polyhydroxystearic acid is a preferred dispersing agent (¶ [0056]).
	It would have been prima facie obvious to one of ordinary skill in the art to have incorporated 1 to 30% polyhydroxystearic acid into the composition of Bernard since the composition may be in the form of a dispersion (i.e. emulsion) and 1 to 30% polyhydroxystearic acid is an effective for improving the properties of dispersions as taught by Jones. 

Response to Arguments
Applicant argues that Jones does not cure the deficiencies of Bernard.
	The Examiner submits that Applicant’s argument with regards to Bernard are addressed above and are unpersuasive. Therefore, the rejection is maintained. 

6.	Claims 19, 20 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bernard (WO 2016/100690, Jun. 23, 2016) in view of Brown et al. (US 2006/0263308, Nov. 23, 2006), and further in view of Jones (US 2011/0171148, Jul. 14, 2011).
	The teachings of Bernard and Brown et al. are discussed above. Bernard and Brown et al. do not disclose wherein the composition comprises about 0.5 to about 10% of at least one dispersant.
	However, Jones discloses a composition in the form of an emulsion (or dispersion) (¶ [0013]). The dispersion may contain a dispersing agent in order to improve the properties thereof. The dispersing agent is suitably present in the range from 1 to 30% (¶ [0055]). Polyhydroxystearic acid is a preferred dispersing agent (¶ [0056]).
	It would have been prima facie obvious to one of ordinary skill in the art to have incorporated 1 to 30% polyhydroxystearic acid into the composition of Bernard since the composition may be in the form of a dispersion (i.e. emulsion) and 1 to 30% polyhydroxystearic acid is an effective for improving the properties of dispersions as taught by Jones. 
	In regards to instant claim 22 reciting about 20 to about 60 wt. % water, Bernard discloses about 15% water. An amount of “about” 15% water overlaps with an amount of “about” 20% water. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists.  MPEP 2144.05 A.  

Response to Arguments
Applicant argues that Brown and Jones do not cure the deficiencies of Bernard.
	The Examiner submits that Applicant’s argument with regards to Bernard are addressed above and are unpersuasive. Therefore, the rejection is maintained. 

Conclusion
Claims 1, 5, 6 and 8-22 are rejected.
No claims are allowed.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACY LIU whose telephone number is (571)270-5115. The examiner can normally be reached Mon-Fri 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on 571-272-0580. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TRACY LIU/Primary Examiner, Art Unit 1612